Citation Nr: 0302767	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for hemorrhoids

2.  Entitlement to service connection for bilateral 
patellofemoral disability

(The issues of service connection for a chronic upper 
respiratory disability and service connection for sinusitis 
will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to March 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board is undertaking additional development on the issues 
of entitlement to service connection for a chronic upper 
respiratory disability, and service connection for sinusitis 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been requested by the RO.

2.	Hemorrhoids were not present in service and are not 
otherwise related to service.

3.	A bilateral patellofemoral disability was not present in 
service and arthritis of the knees was not manifested 
until many years after active duty.
CONCLUSIONS OF LAW

1.	Hemorrhoids were not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.	A bilateral patellofemoral disability was not incurred in 
or aggravated by active service, nor may arthritis be 
presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The February 2000 rating decision, the August 2000 Statement 
of the Case (SOC), and the February 2002 Supplement Statement 
of the Case (SSOC) advised the veteran of the laws and 
regulations regarding service connection and informed her 
that service connection was being denied because there was no 
medical evidence establishing that her hemorrhoids or 
bilateral patellofemoral disability were related to active 
service.  The veteran was informed that there was no evidence 
showing she had hemorrhoids while on active duty, or a 
bilateral patellofemoral disability while on active duty or 
within one year of leaving active service.  The SOC and SSOC 
also informed the veteran what evidence the RO had obtained.  
An October 2002 letter to the veteran specifically informed 
her that a grant of service connection required evidence 
showing that there is a relationship between the claimed 
condition and service.  The November 2002 letter asked the 
veteran to submit any additional evidence including names and 
dates and addresses of locations where she had received 
medical treatment.  The veteran did not respond to this 
letter.  There is no indication that there is more 
information or medical evidence to be found with respect to 
the veteran's hemorrhoids and her bilateral patellofemoral 
disability.  The Board finds that a VA examination is not 
required in order to decide these claims.  There is no 
indication of a current disability that may be associated 
with an established event injury or disease in service, or 
that arthritis was manifested within one year of leaving 
service.  The record contains sufficient evidence to decide 
the claim.  38 C.F.R. § 3.159(c)(4) (2002).  The RO obtained 
the veteran's service medical records and records from the 
Army hospital at Ft. Campbell as well as private medical 
records.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Entitlement to service connection for hemorrhoids and a 
bilateral patellofemoral disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are completely negative 
for any complaints of or treatment for hemorrhoids.  There is 
no evidence of hemorrhoids on her separation examination, and 
on the report of medical history she completed in March 1991 
she checked "no" when asked if she had any history of piles 
or rectal disease.  There is medical evidence of hemorrhoids 
in the private treatment notes dated in September 2000, but 
this is more than 9 years after she left service, and there 
is no indication of any link to service.  Her doctor does not 
indicate the etiology of the hemorrhoids, nor does he suggest 
a link to service.

Based on the above, the Board finds that the veteran has 
presented no credible evidence that links her hemorrhoids to 
service.  The service medical records do not show any 
hemorrhoids.  There are no complaints regarding hemorrhoids 
while in service, no treatment shown, and no diagnosis in 
service.  The veteran's separation examination does not 
indicate hemorrhoids.  The veteran indicated in March 1991 
that she had no history of piles or rectal disease.  The 
veteran did testify that she had suffered from hemorrhoids in 
service and that she treated herself and was not treated by a 
doctor until years after service.  The Board acknowledges 
that the veteran testified that she had hemorrhoids in 
service but this is not confirmed by the service medical 
records, and the veteran, while competent to describe 
symptoms, is not competent as a layperson to testify to a 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There is no medical evidence which 
indicates a link between the veteran's service and her 
hemorrhoids.  Since there is no link to service shown, 
service connection is not warranted. 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002). 

The veteran's service medical records reveal that she injured 
her right knee in June 1978, apparently from sliding during a 
softball game.  The exact nature of the injury is not clear 
from the service medical records.  The veteran was placed on 
a limited duty profile for a month or so while the injury 
healed.  There is no indication of any further treatment for 
the knee injury while in service.  There is no indication of 
any complaint regarding the knee, and no indication of any 
diagnosis regarding the veteran's knee.  The separation 
examination is normal, and on the report of medical history 
the veteran checked "no" when asked if she had any swollen 
or painful joints, or if she had any arthritis, or if she had 
a "trick" or locked knee.  The veteran was not treated for 
any knee disability until some years after service.  In 
February 1999 the veteran was diagnosed with bilateral 
patellofemoral arthritis.  There is no etiology given, and no 
indication of any link to service.

Based on the above, the Board finds that the veteran has 
presented no credible evidence that links her bilateral 
patellofemoral disability to service.  The service medical 
records show an unspecified injury in 1978 with no residuals 
shown.  After the injury healed there was no further 
treatment for the injury, and no further complaints from the 
veteran regarding her knees.  The separation examination is 
normal and the medical history at the time of discharge does 
not show any disability related to the knees.  The veteran 
was not diagnosed with bilateral patellofemoral arthritis 
until 1999 which was about 8 years after leaving service.  
There is no link to service shown.  The veteran has testified 
that she injured her knees in service but stated that after 
initial treatment she was not treated again until after 
leaving service.  The Board notes that the veteran has 
testified as to her belief that her current bilateral knee 
condition is linked to service but as a layperson she is not 
competent to testify to a medical diagnosis or etiology. 
Espiritu, 2 Vet. App. 492 (1992). Since there is no link to 
service shown, service connection is not warranted. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002). 

Additionally, arthritis is a chronic disease which is 
presumed to be service connected if it manifests to a 
compensable degree within one year of separation from active 
service.  38 C.F.R. §§ 3.307, 3.309 (2002).  Here, there is 
no evidence that the veteran's bilateral patellofemoral 
disability manifested within one year of leaving service.  
The veteran was first diagnosed with arthritis in February 
1999  almost 8 years after leaving service.  Since the 
veteran's arthritis did not manifest within one year of 
leaving service it cannot be presumed to be service 
connected.  38 C.F.R. §§ 3.307, 3.309 (2002).  




(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a bilateral 
patellofemoral disability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

